Citation Nr: 1452184	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-11 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had no active duty periods.  Rather, he served on active duty for training (ACDUTRA) in the Army National Guard from October 1987 to March 1988, which may qualify as active service; with subsequent service in the Army National Guard through 1991, and then in the Army Reserves through 1997.  Service connection has been granted for tinnitus; therefore, he is a Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the Board at a hearing at the RO in April 2013; a hearing transcript is contained in the Virtual VA processing system.

The issue of entitlement to service connection for a left ear disorder manifested by pain and balance problems also has been raised by the record.  See, e.g., October 2011 claim, March 2012 notice of disagreement, April 2013 hearing transcript.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As discussed below, the Veteran essentially contends that his left ear hearing loss disability that existed prior to service was aggravated by his initial training in 1987.  Additional development is necessary to obtain pertinent, outstanding records, and to obtain an adequate VA opinion with consideration of any additional evidence and reasoning based on an accurate factual and medical history.  

The Veteran's available service treatment and personnel records show that, at his June 1987 enlistment examination for the Army National Guard, he denied hearing loss, but reported ear trouble of a history of left ear modified radical mastoidectomy at age 15.  Clinical evaluation showed left ear impacted cerumen and left ear pure tone thresholds from the 500 to 4000 Hertz levels of 35, 25, 30, 30, and 45 decibels (as well as 45 decibels at the 6000 Hertz level).  These met VA's criteria for hearing loss disability.  See 38 C.F.R. § 3.385 (2014).  Although the Veteran was assigned a profile of H2, this disability was determined to be not disqualifying after review of the 1978 records for his ear surgery, and he was accepted for enlistment.

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  "Active service" includes active duty, any period of active duty training (ACDUTRA) during which the claimant was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (IDT) during which the claimant was disabled from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); 38 C.F.R. §§ 3.6, 3.303, 3.304.  

For periods of active duty, there is a presumption of sound condition upon entrance into service unless a defect or disease is noted on the entrance examination.  If a condition was noted as preexisting, there is a presumption of aggravation if it increased in severity during the period of active duty service.  See 38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.  

The presumption of aggravation does not apply, however, to claims based on a period of ACDUTRA (or IDT) where veteran status has not been established based on a prior period of service.  Instead, the claimant, and not VA, bears the burden of proof in establishing both that (1) "the preexisting disability worsened in service" and (2) "such worsening was beyond the natural progression of the disease."  See Smith v. Shinseki, 24 Vet. App. 40, 45-48 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 173-74 (2010).   

Despite the Veteran's denial of noticeable hearing loss prior to service, his June 1987 enlistment examination clearly noted a left ear hearing loss disability, status post left ear surgery.  Therefore, he was not presumed sound upon entry, and he can only bring a claim for aggravation of his preexisting left ear hearing loss.  Further, as this claim is based on a period of ACDUTRA and there is no prior active duty or qualifying active service, the Veteran has the burden of showing a permanent worsening beyond the natural progression of his preexisting hearing loss. 

In this regard, aggravation of a preexisting condition will be established if the Veteran, as an ACDUTRA claimant, shows by direct evidence that he experienced a permanent increase in his left ear hearing loss disability beyond the natural progress of that disease during ACDUTRA.  The benefit-of-the-doubt standard applies for these purposes.  Thus, if there is an approximate balance of positive and negative evidence that the preexisting disability was permanently worsened beyond its natural progress during ACDUTRA (or IDT), reasonable doubt will be resolved in the claimant's favor in this regard.  See Donnellan, 24 Vet. App. at 173-75.

The Veteran contends that, although he had left ear problems and an ear surgery prior to service, he passed the hearing tests for his requested military occupational specialty (MOS) of 11C.  He then began to have problems with his left ear after simulated live fire exercises in the woods, with bleeding from the ears that was treated with antibiotics, shortly after beginning advanced individual training (AIT).  The Veteran states that he was told that his hearing had worsened at that time, such that he no longer qualified for his current MOS, and that he could either receive a medical discharge as "EPTS" (or existed prior to service) or change to a different MOS.  The Veteran opted to change to a different MOS of 45B (small arms repair).  He continued in the Army National Guard until 1991, when he transferred to the Army Reserves.  The Veteran states that his hearing tests at his Army Reserves enlistment examination were much worse than at the time of his service entrance and left ear treatment in 1987.  He believes that his hearing loss was worsened during his training in 1987.  See, e.g., notice of disagreement, hearing transcript.

The available service records confirm treatment for left ear problems from October to December 1987, which was diagnosed as chronic left otitis media status post left modified radical mastoidectomy.  Testing in October 1987 showed left ear pure tone thresholds at the 500 to 4000 Hertz levels of 25, 5, 35, 40, and 45 decibels (with 20 decibels at the 6000 Hertz level).  The remarks noted a continued hearing loss profile of H2 and that the Veteran was routinely exposed to hazardous noise.

Testing in December 1987 showed left ear air conduction pure tone thresholds at the 500 to 4000 Hertz levels of 25, 15, 20, 40, and 45 decibels (with 45 decibels at the 6000 Hertz level).  The assessment was "basically mild conductive hearing loss" in the left ear, except at 1000 and 2000 Hertz where thresholds were normal.  

Also in December 1987, trainee action sheets noted that the Veteran had a bad ear infection at age 15 that caused partial hearing loss and some damage to the left ear drum, and that he was constantly getting ear infections while undergoing training for MOS 11C.  The Veteran's doctor had advised him that, if he stayed at training out in the woods, he would end up being medically discharged as EPTS.  He could either see if an operation would correct the condition, take a medical discharge, or change to a different MOS and continue in service.  The examiner noted, however, that the Veteran still met the induction standards at that time.  The Veteran was transferred to Aberdeen Proving Grounds, Maryland, for training in MOS 45B.  

The Veteran was released from ACDUTRA for initial training in March 1988, and he continued in the Army National Guard until transferring to the Army Reserves in 1991.  At his January 1991 Reserves enlistment examination, the Veteran reported noticeable hearing loss, and pure tone testing showed thresholds from 500 to 4000 Hertz of 45, 15, 15, 20, and 30 decibels (with 60 decibels at 6000 Hertz).  He was again assigned a physical profile of H2, and was found qualified for retention and transfer.  The Veteran was later discharged from the Army Reserves in March 1997.

The claims file includes two reports based on a January 14, 2012, VA examination of the Veteran, with conflicting opinions provided by an audiologist and by an otolaryngologist surgical resident.  Based on current testing and review of the available service records, the VA audiologist opined that the Veteran's current hearing loss was at least as likely as not due to service because there were significant pure tone threshold shifts and he was exposed to small arms fire.  The examiner also stated that the preexisting hearing loss was aggravated by service, but gave no explanation, other than noting the history of surgery in 1975 and mild-moderate mixed hearing loss at the 1987 service entrance examination.  

In another January 2012 report, the VA otolaryngologist recorded the Veteran's history of symptoms and treatment prior to service, his treatment and testing during service in 1987, and his recent complaints and treatment.  Among other facts, this examiner noted that the October 1987 testing in service showed conductive hearing loss, and that the December 1987 audiogram was conducted after the infection had resolved.  This examiner opined that the Veteran's left hearing loss did not progress beyond its natural progression while in service or due to noise exposure in service.  The examiner compared the available audiograms and noted that there were mild discrepancies in the results in June, October, and December 1987, and that the Veteran performed better on the December 1987 audiogram at some frequencies.  The examiner stated that these could represent normal variation within the testing parameters.  She also indicated that the Veteran's history of ear infection and known history of audiologic disease was consistent with his history of chronic mastoiditis that resulted in modified radical mastoidectomy (prior to service).  

The AOJ requested another VA opinion due to the contradictory opinions and the otolaryngologist's indication that she did not "believe" the Veteran's hearing loss was aggravated by service, which was not the proper standard of review.  In an April 2012 report, a different audiologist stated that the January 2012 audiological testing showed normal bone conducting results, suggesting that the Veteran's cochlear hair cells were functioning within normal limits.  The examiner also noted that the Veteran's history of a medical procedure was usually associated with "conductive (usually non-cochlear) hearing loss."  The examiner opined that, since the Veteran had normal hearing by bone conduction, it is unlikely that he had noise-inducted hearing loss, and it was less likely than not that his preexisting hearing loss was aggravated beyond its normal progression due to military noise exposure. 

Unfortunately, the April 2012 opinion did not address the possibility of aggravation due to ear infections, as opposed to noise exposure, during the Veteran's ACDUTRA service.  The January 2012 otolaryngologist also did not have the Veteran's assertions of worsened hearing at his 1991 examination for consideration, as indicated in the April 2013 hearing.  Given the complexity of this Veteran's medical history, including ear surgery and ear infections, an opinion from an otolaryngologist would be most helpful.  Further, there is an indication of pertinent outstanding records, which should be considered for an adequate medical opinion.

During the April 2013 hearing, the Veteran reported that he had been a sheet metal worker for 37 years, he was currently on medical leave from his employer, and he had applied for disability benefits from the Social Security Administration (SSA) due to his ear condition.  Additionally, the Veteran reported private treatment for his hearing loss for 7-8 years during the 2012 VA examinations and the 2013 hearing.  Any such records may contain information to help substantiate his claim.

The Veteran's hazardous noise exposure in service would be considered an injury, and his infections and hearing loss would be a disease.  Therefore, periods of IDT with noise exposure and periods of ACDUTRA with noise exposure, ear infections, or incurrence or aggravation of hearing loss may be considered active service.

The AOJ made requests for all service treatment records and discharge documents dated from June 1987 to March 1997 for the Veteran to the Nebraska National Guard, the Records Management Center (RMC), and the Defense Personnel Records Information Center (DPRIS) from October to December 2011.  The above records were received, but the complete service records were not obtained.  Additional attempts should be made to obtain any outstanding records upon remand. 

Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding service treatment or personnel records for the Veteran, and verification of periods of active service from June 1987 through March 1997, to include the soldier detail report or other evidence verifying periods of ACDUTRA and IDT.  

2.  Request the Veteran to identify and provide the necessary release for VA to obtain any private treatment records for his hearing loss and any records concerning his medical leave from his employer, or to provide the records himself.  After allowing time for a response, request copies of any identified records for which the Veteran provides a sufficient release.

3.  Request copies of any medical records or determinations relating to the Veteran's claim for SSA disability benefits.

4.  Thereafter, forward the Veteran's entire claims file to the VA otolaryngologist who provided the January 2012 opinion, or another otolaryngologist if that individual is unavailable, for an addendum opinion regarding the etiology of his hearing loss.  The examiner should be given a list of any verified ACDUTRA and IDT dates.  

The examiner should respond to the following: 

Was the Veteran's preexisting left ear hearing loss disability at least as likely as not (50 percent or more probability) aggravated by noise exposure or ear infections during a period of active service?  

For these purposes, aggravation requires a permanent worsening beyond the natural progression of the disease.  Active service includes the Veteran's initial ACDUTRA from June 1987 to March 1988, as well as any other verified periods of IDT with noise exposure, or periods of ACDUTRA with noise exposure, ear infections, or aggravation of hearing loss.  

The examiner must provide an explanation for any opinion offered.  The examiner should consider the Veteran's lay reports, along with other pertinent evidence, including medical records during and after service.  If the examiner chooses to reject the lay reports, a reason must be provided.  The lay statements may not be rejected due solely to an absence of corroborating medical evidence, although this may be considered together with the other evidence of record.  

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

5.  If the benefit sought on appeal remains denied, provide a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

